DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the remarks filed January 28, 2021, for the 16/715,384 application, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending and have been fully considered.

Response to Remarks
Claim Interpretation
Examiners notes applicant’s descriptions for the corresponding structures related to claim terms “distillation unit” and “control system.”  As a note concerning claim interpretation covering a corresponding structure in the instant specification, the Examiner, as a rule, generally attempts to interpret the corresponding structure as broadly as reasonably possible.  While such a rule may make the discovery of prior art “easier,” it is believed that such a rule also provides an applicant with the broadest, reasonably interpreted claims.  In this case, it appears applicant has argued against the Examiner’s interpretation of the corresponding structure for a distillation unit, while either settling for the same interpretation or narrowing the interpretation.  Additionally, it appears that applicant has argued against the Examiner’s interpretation of the corresponding structure of the control system and, as a result, may have unnecessarily limited the scope thereof.  With respect to the former, applicant has stated “[t]he claim term ‘distillation unit’ has been improperly construed as having corresponding structure as follows: ‘an evaporation tank and a condensation tank associated with a single stage distillation system’ (Office action, pp. 4-5). Paragraph [0025] describes a number of alternative embodiments of the distillation unit. For instance, the distillation is not limited to a single stage system, but rather "[a]dditional stages may be provided (paragraph [0025]).”  The Examiner notes that the articles “a” and “an” mean one or more.  Therefore, the Examiner’s interpretation of ‘an evaporation tank and a condensation tank associated with a single stage distillation system’ includes additional stages, i.e., additional single stage distillation systems.  In other words, an equivalent interpretation may be ‘an evaporation tank and a condensation tank associated with one or more single stage distillation system(s).”  It is believed that the adjective single describes stage and not the distillation system itself.  If such is not the case, then it is not clear to the Examiner what a stage distillation system is or comprises.  Consequently, applicant’s assertion that "[a]dditional stages may be provided” implies a narrowing of the interpretation of the corresponding structure to preclude one single stage distillation system.  In other words, applicant’s assertion might leads one to interpret the corresponding structure as ‘an evaporation tank and a condensation tank associated with two or more single stage distillation systems.”  Applicant further asserts “[o]ther aspects of the alternative embodiments are also described, including, for instance, the option to include ‘any number of evaporators and/or condensers.’”  Note the interpretation of the Examiner “an evaporation tank and a condensation tank…”  For the reasons already stated, it appears applicant is implying a narrower interpretation than that provided by the Examiner by precluding an interpretation of single evaporation tanks and condensation tanks.  With respect to the latter, applicant has stated “[t]he claim term ‘control system’ has been improperly construed as having corresponding structure as follows: ‘one or more processors’ (Office action, p. 5). Paragraphs [0038] and [0039] describe a number of alternative embodiments of the control system. For example, the control system ‘may include one or more memories ... and/or other components ... integrated to any desired extent’ (paragraph [0039]).”  The Examiner would like to bring Applicant’s attention to the parts left out of applicant’s citation of paragraph 0039.  The relevant part of paragraph 0039 is reproduced here: “[t]he control system 150 may include one or more memories in communication with the processor to support the functionality of the control system 150… The processor(s), the memory(ies), and/or other components of the control system 150 may be integrated to any desired extent. For instance, in some cases, the control system 150 may include a system-on-a-chip and/or other microcontroller having processing, memory, and other functionality integrated therein. Alternatively or additionally, the control system 150 includes one or more discrete storage devices in communication with the processor(s).”  Therefore, a processor or something with processing functionality appears to be the minimum requirement for the control system.  Next, paragraph 0038, which applicant relies on specifically [t]he control system 150 is or includes one or more processors configured to generate control signals for the array 122 of reflectors 124. In the example of Figure 1, the control system 150 includes a single processor, such as a field programmable gate array. The processor(s) may be or include a general-purpose processor or an application-specific processor (e.g., an application specific integrated circuit, or ASIC) or other special- or single- purpose processor configured for use in the control system 150.”  Applicant’s assertion that “[s]till other aspects of the alternative embodiments are also described, including, for instance, the option to include ‘an application specific integrated circuit, or ASIC’” is not independent of the processor but, rather, in conjunction with the processor.  See the verbs “may be or include” which are bold and underlined above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welle (US 2011/0303214 A1).
Welle discloses a a method of “providing a solar concentrator with a linear receiver and a concentration ratio greater than 250…using a Segmented Fresnel Solar Concentrator (SFSC)” that comprises “a set of ground-level, or relatively low level Fresnel-style primary mirrors 101, and a stationary, elevated or relatively high level linear receiving element 102. The linear receiving element has two aspects. One aspect, or conduit 201 to carry a heat transfer fluid”  [paragraph 0039].  The reference teaches that “[t]he SFSC has both single-axis and dual-axis sections” [paragraph 0080] and “[i]n the dual-axis sections of the SFSC, the mirrors also track the sun about a second axis” [paragraph 0081].  The tracking of the sun renders obvious the rotating step.  Welle further discloses “[t]he group 330 of mirror sets are unsegmented; each mirror is steerable in the longitudinal direction but fixed at a latitudinal angle of zero degrees. The sunlight reflected by these mirrors falls on the receiver 102, but at an axial location that varies in response to the north-south component of solar motion. The two groups 340 each include 9 sets of mirrors such as those shown in FIG. 3c, where the latitudinal angle of each set is between 0 and 14 degrees, and increases across the group. Thus, the mirrors in each group 340 all focus on the same segment of the receiver 102. The mirrors in groups 340 are steerable on both their longitudinal and latitudinal axes as illustrated in FIG. 3a such that they can maintain the location of the reflected sunlight on the receiver 102 and in a selected axial location along the receiver 102. Drive mechanisms, not shown, control the motion of the mirrors about the defined axes either in response to a timer in response to predicted solar motion, or in response to data from feedback sensors used to measure the accuracy of the position of the reflected light with respect to the receiver” [paragraph 0083].  The measuring performed by the feedback sensors corresponds to the detecting step of instant claim 18.  Concerning the feedback system, Welle discloses “each of the mirror segments tracks the sun independently. In principle, with an accurate clock, one always knows where the sun is, and the mirror positions can be adjusted accordingly…” and the “feedback system…continuously monitors the position of the mirrors or, preferred, the position of the concentrated sunlight relative to where it is supposed to be…this is accomplished by placing a set of corner-cube retro reflectors 725 around the entrance aperture 704 of the receiver, and a directional light sensor at each of the mirrors, oriented to detect light returning from the retro reflectors. Ideally, when the mirror is correctly oriented, all of the reflected sunlight hits the target. When the mirror drifts to one side or the other, some portion of the light will hit the retro reflectors and be reflected back to the mirror. A sensor at the mirror detects the intensity of the reflected light, providing information on the targeting of the mirror” [paragraphs 0089-0090].  The discussion of the accurate clock 
With respect to claim 19, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results [In re Burhans, 154 F.2d 690, 69 USPQ 330].
With respect to claim 20, having the Fresnel reflector positioned downward while not in use would have been obvious to one of ordinary skill in the art to prevent damage to the mirror.  Note that a respective angular start position could be a downward position.  Therefore, the limitation of instant claim 21 would have been obvious in view of the discussion of the downward position or the discussion of the drive mechanism controlling the position of the mirrors as a result of a timer or feedback sensors.

Allowable Subject Matter
Claims 1-17 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1 and 12, Welle does not disclose a distillation unit.  In fact, Welle directs the heat transfer fluid to a Rankine loop power cycle [paragraphs 0058 & 0073] instead of a distillation loop.  Rankine loops comprise a condenser(s) but do not comprise distillation (or evaporation) tanks/columns.  Further, with respect to the aforesaid claims, the nearest prior art appears to be Haidar (US 10,183,233 B1) and Haberle et al.  However, neither discloses the recited receiver comprising tubing through which a heat transfer fluid flows.  With respect to claim 22, Welle discloses “the receiver is stationary, horizontal, and elevated above the primary mirror” [paragraph 0051].


Response to Arguments
Applicant's arguments filed January 28, 2021, have been fully considered but they are not persuasive. 
Applicant has argued “[i]t is respectfully submitted that each of the cited references fails to disclose or suggest recording a respective angular start position as claimed.  Welle instead describes a calculation-based solar tracking system. In Welle, the sun is tracked by calculating two coordinates referenced as "specific longitude" and "specific latitude" (paragraph [0078]). ‘The motion of the sun in this coordinate system ... once defined, directly translates into the motion required of the mirrors.’ (paragraph [0079]). The solar tracking system thus uses those calculations to determine each mirror position, from start to finish. There is accordingly no need to record a start position, let alone record a start position under the circumstances recited in claim 18 - i.e., "once a brightness level reaches a threshold or a maximum." It follows that the calculation-based tracking system fails to disclose or suggest recording a respective angular start position, let alone as claimed.”
Applicant’s argument is not persuasive because the argument does not address the assertion made by the Examiner as to the obviousness of the recording step of claim 18, namely: “The discussion of the accurate clock renders obvious the recording step since it is asserted that the position of the Fresnel reflector is dependent on the time of day (and, concomitantly, year [see paragraph 0078]).  At the end of each day, it would be obvious to return the Fresnel reflector to its original position at the beginning of the day.  The Examiner recommends that applicant provides arguments to rebut Examiner’s assertions regarding obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
April 5, 2021